Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record fails to show a holding device for an electronic device having a video display, the holding device comprising: a first part configured to hold the electronic device; and a second part rotatably arranged relative to the first part, the second part arranged to oppose the video display, the second part having a portion configured to fix to a user's clothing, wherein the first part and the second part are rotatably arranged relative to each other by a shaft arranged in first and second holes provided in the first and second parts, respectively; a first rod connecting the shaft to the first part, wherein the first rod includes two rods rotatable relative to each other about a longitudinal axis of the first rod; and a second rod disposed between the first rod and the first part, wherein the first rod is rotatable in a first plane relative to the shaft, the two rods are rotatable relative to each other in a second plane and the second rod is rotatable relative to the first part in a third plane, where the first, second and third planes are each orthogonal to each other, wherein when the portion of the second part is fixed to the user's clothing, the first part is rotatable relative to the second part between a first position and a second position, a first angle between the first part and the second part in the first position is smaller than a second angle between the first part and the second part in a second position to permit the user to view the video display in a hands-free manner in the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee teaches a device cover for accessory attachment for securement to the handheld electronic device.
Bowman teaches an adjustable tablet arm with one-hand release mechanism for supporting an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        8/10/2022